Citation Nr: 1231669	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-01 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for hepatitis C.

2.  Entitlement to an evaluation in excess of 40 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to March 1997.
This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

By rating action in July 2007 service connection for hepatitis C was granted and a non compensable rating was assigned effective from March 28, 2006, the date of the Veteran's claim.  The Veteran appealed the initial rating assigned.  

In a June 2010 rating action the rating was increased to 10 percent effective from March 28, 2006.  The appeal continues.

The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See
AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The appeal as to a rating in excess of 40 percent for hepatitis C is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

The Veteran's hepatitis C disability has been productive of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period; but it has not been productive of 
substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes having a total duration of at least six weeks during the past 12-month period, but not occurring constantly at any time during the appeal period.


CONCLUSION OF LAW

The criteria for an initial disability rating for hepatitis C of 40 percent are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Duties to Notify and Assist

Before addressing the merits of the claim for an increased rating, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; and Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's functioning.  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case the RO provided pre-adjudication VCAA notice by letter, dated in March 2006, on the underlying claim of service connection.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b) (1) is no longer applicable in the claim for an initial higher rating, following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

As for VA's duty to assist, the RO obtained VA medical records.  In addition, the Veteran was accorded VA examinations in June 2007 and in April 2010, and the reports of these examinations are sufficiently detailed to permit fair and equitable consideration of the merits of the issue presented.  The examiners reviewed the Veteran's symptoms in detail and in conjunction with the rating criteria, and provided sufficient information on which to rate the Veteran's hepatitis C disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board notes that there are few clinical entries relating to the Veteran's hepatitis C.   The last treatment records in the claims file are dated in October 2008 from the Womack Army Hospital/UNC Hepatology clinic.  The Veteran had been receiving treatment from Michael Fried, M.D.  He noted in a January 2009 VA-9, Appeal to the Board of Veterans' Appeals that that he was scheduled to begin a new liver clinical trial program at the UNC Hepatology clinic in the next 28 days.  These records are not currently in the claims file.  In fact, there are no current treatment records in the claims file.  
In this regard the Board has determined to split the issue presented to the Board.   The evidence presented to the Board up to and including the April 15, 2010 hepatitis C  VA examination is sufficiently detailed to permit fair and equitable consideration of the merits of the issue of a rating in excess of 10 percent.

As the Veteran has indicated that there may be additional evidence pertinent to the claim subsequent to the April 15, 2010 VA examination and in light of the chronic nature of the Veteran's hepatitis C illness, the issue of a rating in excess of 40 percent will be addressed in the remand section following this decision.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.   Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.   In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).   In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."
The Veteran's hepatitis C disability has been continuously evaluated under the provisions of Diagnostic Code 7354 throughout the appeal period.  38 C.F.R. § 4.114, Diagnostic Code 7354.  Under this Code, a 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.  A 20 percent evaluation is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.  A 40 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.  The highest rating of 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

"Incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.112, Diagnostic Code 7354

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Id.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.  

While the Veteran's entire history is reviewed when assigning a disability evaluation (38 C.F.R. § 4.1), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).   However, the United States Court of Appeals for Veterans Claims (Court) has recently held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Id.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  


Analysis

In a June 2007 VA examination the claims file was not available to the examiner for review.  The Veteran received treatment at the Womack Army Hospital clinic.  During a routine physical in 2006 he had been found to have hepatitis C.   He was placed on a year treatment trial with Interferon/Ribavarin.   He was determined to be non-responsive to treatment and currently was not medicated.  He was employed full time as a contractor for the Army.

The Veteran had served as a Special Forces medic assigned to Southeast Asia.  He worked in the field with the local populace and was frequently exposed to blood.  He trained other medics in the field teaching and giving injections.  He had no history of tattoos, IV drug use or any drug use.  The Veteran had no history of acute hepatitis, vomiting, hematemesis, or melena.  He complained of fatigue especially since his Interferon treatment.  He was weak, irritable and had a short temper. 

The diagnosis was chronic hepatitis C with active hepatitis, non responsive to Interferon/Ribavarin treatment.  The examiner opined that the Veteran's hepatitis C more likely than not was incurred in service.  He had every opportunity to contract hepatitis C serving in Southeast Asia for over eight years working in rural areas and exposed numerous times to blood from casualties.

In an April 2010 VA examination the claims file and medical records were reviewed.  The examiner noted that the Veteran was treated with Peg Interferon and Ribavarin for 48 weeks and was non-responsive to treatment.  He was placed on a special study with Peg Interferon, Ribavarin, and Teleprevir study drug placebo controlled double blind and was again non-responsive to treatment.  Side effects from his treatment included malaise, nausea, weight loss, flu like symptoms, and irritability.  He reported losing 40 pounds.  He tried to continue work but lost a lot of days due to illness.  He reported getting progressively worse.  He reported no current treatment.

There was no history of hospitalization, surgery, trauma, neoplasm, hemodialysis, tattoos, sharing toothbrushes or razors, intranasal cocaine, IV drug use, high risk sexual practices, or body piercings.  The Veteran admitted to moderate alcohol use in the past.  He reported near constant fatigue especially since his Interferon treatment, intermittent malaise and vomiting, daily nausea, pain, and weight loss.  He was weak, irritable and had a short temper.  The examiner found no evidence of malnutrition and the abdominal examination was normal.   There was no portal hypertension or other signs of liver disease. The Veteran was fully employed.  

The diagnosis was hepatitis C, stage II disease.  The Veteran had significant effects associated with his disease.  He reportedly had missed two months work over the past 12 month period several days at a time.  The effects on his activities of daily living were considered moderate in regards to chores, exercise, recreation, and travel.  There was no effect on dressing, toiletry, grooming, feeding and bathing although he was prevented from participating in sports.  

The Board notes that there are few clinical entries relating to the Veteran's hepatitis C.   The last treatment records in the claims file are dated in October 2008 from the Womack Army Hospital/UNC Hepatology clinic.  The Veteran had been receiving treatment from Michael Fried, M.D.  He noted in a January 2009 VA-9, Appeal to the Board of Veterans' Appeals that that he was scheduled to begin a new liver clinical trial program at the UNC Hepatology clinic in the next 28 days.  These records are not currently in the claims file.    

Evidence of daily fatigue secondary to hepatitis C throughout the appeal period supports a rating higher than 10 percent, which is assigned when there is only intermittent fatigue.  It was noted that he had incapacitating episodes having a total duration of at least four weeks during the past 12-month period.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  

There is however, no evidence of hepatomegaly at any time during the appeal period.  Accordingly, the Board finds that the criteria for a rating of 40 percent are met.

A schedular rating of 60 percent or more is not warranted based on evidence currently in the file because, while the Veteran arguably has had some weight loss during the appeal period, there is no evidence of substantial weight loss or other indication of malnutrition, and no requisite hepatomegaly for a 60 percent rating;.  In so finding the Board notes that it has sympathetically considered the Veteran's complaints of chronic fatigue (see Barr v. Nicholson, 21 Vet. App. 303 (2007), but his subjective complaints are not sufficient to establish all of the criteria required for a higher rating; namely, clinical evidence of substantial weight loss, no requisite hepatomegaly, or incapacitating episodes requiring bedrest and treatment by a physician.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2).  

Indeed, the Board notes that the Veteran is independent in his activities of daily living, and that his activities of daily living include full time employment.  Moreover, the Veteran is not on medication for his hepatitis C.  Accordingly, while there is evidence of daily fatigue and malaise prior to April 15, 2010, the Veteran's disability picture does not more nearly approximate the criteria for a 60 percent rating.  38 C.F.R. §§ 4.7, and 4.114, Diagnostic Code 7354.

Reasonable doubt has been considered and accorded in the grant of this increased, staged, rating for hepatitis C.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  See also Fenderson, 12 Vet. App. 119, 126 (providing for staged ratings).

The assignment of an extra-schedular rating was also considered.  See 38 C.F.R. § 3.321(b) (1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. 572 F.3d 1366 (Fed. Cir. 2009).  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.   This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already contemplated by the General Rating Schedule.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.   Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b) (1).
ORDER

Entitlement to an initial disability rating for hepatitis C of 40 percent is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board has determined that additional development is needed prior to the disposition of the Veteran's claim for a rating in excess of 40 percent for hepatitis C.

As noted the Veteran was last afforded a VA examination April 2010.  He had been receiving treatment at the Womack Army Hospital clinic.  During a routine physical examination in 2006 he was found to have hepatitis C and placed on a yearlong treatment regimen with Interferon/Ribavarin.  He was determined to be non-responsive to treatment.  The diagnosis was hepatitis C with stage II disease.  The Veteran was noted to have significant effects associated with his disease.  .  

VA has a duty to assist claimants in the development of facts pertinent to a claim and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).   As noted, the Veteran was last afforded a VA examination in April 2010.   VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281(1993).  The most recent VA examination is stale.  The Board finds that a more recent examination is needed to fairly adjudicate the current nature and severity of his hepatitis C disability.

It appears that additional records should also be obtained.  The Board notes that there are few clinical entries relating to the Veteran's hepatitis C.  The last treatment records in the claims file are dated in October 2008 from the Womack Army Hospital/UNC Hepatology clinic.  The Veteran had been receiving treatment from Michael Fried, M.D.  He noted in January 2009 that he was scheduled to begin a new liver clinical trial program at the UNC Hepatology clinic in the next 28 days.  
To aid in adjudication and due to the chronic and progressive nature of the Veteran's condition any subsequent Womack Army Hospital/UNC Hepatology Clinic records dated from January 2009 to the present time to include records of treatment by Dr. Fried, and any VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all available private (including Dr. Michael Fried's), Womack Army Hospital/UNC Hepatology Clinic, and VA medical treatment records for the Veteran from 2008 to the present time including any Hepatitis C clinical trials the Veteran may have participated in starting in January 2009 and associate them with the claims file.

2.  The RO should afford the Veteran the appropriate VA examination in order to determine the current severity of the service-connected hepatitis C.  All indicated tests must be conducted. 

The examiner must (a) Express an opinion as to whether there is minimal, moderate, or marked liver damage and the presence or absence of associated symptoms of gastrointestinal disturbance, fatigue, and mental depression or anxiety; 

(b) Note the frequency and duration, if any, recurrent episodes, and if any of these episodes require rest therapy; and comment upon the presence or absence of weight loss, hepatomegaly, and malnutrition; 

(c) Note if the hepatitis C is productive of daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly; and 

(d) Note if the hepatitis C is productive of near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain. 

The examiner should further indicate as follows:

(a) Whether the appellant has daily fatigue, malaise, anorexia without weight loss or hepatomegaly, anorexia with minor weight loss and hepatomegaly, and/or requires dietary restriction or continuous medication for hepatitis C.

(b) Whether the appellant has incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), and, if yes,

(c) Whether these incapacitating episodes have a total duration of (i) at least 2weeks, but less than 4 weeks, during the past 12-month period, or (ii) at least 4 weeks, but less than 6weeks, during the past 12-month period, or (iii) at least 6 weeks during the past 12- month period, but not occurring constantly.

(d) Whether the appellant has near-constant debilitating symptoms of hepatitis C (such as, fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

A complete rationale is required for all opinions.

3.  Notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond. Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


